Citation Nr: 1515658	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  08-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1981 to June 1981, November 1990 to August 1991, and May 1999 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD and assigned an initial 30-percent rating.

In September 2011, the Board remanded the claim for a new examination. As a result, in June 2012, the Appeals Management Center (AMC) assigned a higher 
50-percent rating, but only as of October 5, 2011.

In January 2014, the Board found that the Veteran's PTSD warranted a 50-percent rating, but no higher, for the entire appellate period. The Board also found that a claim for a total disability rating based on individual unemployability (TDIU) was raised by the record, and remanded it to the Agency of Original Jurisdiction (AOJ) for further development, to include an examination. There is no indication this examination has been performed, so it is referred to the AOJ to ensure compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appealed the portion of the January 2014 decision that denied a rating higher than 50 percent for PTSD to the U.S. Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded the case back to the Board in November 2014 for readjudication in accordance with the JMR.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the January 2014 JMR, the parties agreed that the Board's decision to remand the raised claim of entitlement to a TDIU for a VA examination was contrary to its finding that the evidence was sufficient to deny entitlement to an initial rating higher than 50 percent for PTSD.

But there is no evidence that the VA examination for entitlement to a TDIU has been performed. As noted in the JMR, the Veteran's claim for an initial rating in excess of 50 percent for PTSD is inextricably intertwined with the claim for a TDIU, so it is appropriate to defer consideration of the initial rating claim pending adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure compliance with the Board's January 2014 remand directives concerning the raised claim for a TDIU, which included scheduling the Veteran for a VA examination if he was not substantially and gainfully employed. See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated April 2014, where the Veteran reported last working full-time in 2012.

2.  Once the AOJ has decided the Veteran's claim of entitlement to a TDIU, readjudicate his claim for an initial rating in excess of 50 percent for PTSD, in light of any newly acquired evidence.

3.  If the benefits sought remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford him a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




